IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF IOWA
WESTERN DIVISION
UNITED STATES OF AMERICA, No. 19-CR-4064
Plaintiff, INFORMATION

Count 1

)

)

)

)

vs. )
) 18 U.S.C. § 1343: Wire Fraud

)

)

)

)

GREGG PEDERSEN,

Defendant.

The United State Attorney charges:
Count 1
Wire Fraud
Introduction

1, In 2004, defendant GREGG PEDERSEN became a member of the |
Association of the Civilian Technicians (ACT) Local 75. Local 75 is comprised of the
185th Air Refueling Wing of the Iowa Air National Guard and the Iowa 133"4 Air
Wing. All members of the Local 75 are employees of the United States Department
of Defense and enlisted in the United States Air National Guard.

2. In about 2007, defendant GREGG PEDERSEN became the Vice
President of Local 75. Then, in about 2009 or 2010, defendant GREGG PEDERSEN
became the President of Local 75, until January 20, 2018. Local 75 did not pay a
salary to its officers. Local 75’s income came from members’ dues and those dues

were deposited into a checking account ending in 3799 at Pioneer Bank in Sergeant

1

Case 5:19-cr-04064-LTS-KEM Document 2 Filed 08/28/19 Page 1 of 4

 
Bluff, Iowa, within the Northern District of lowa. Defendant was one of the
signatories on this account.

3. Local 75 also had credit cards tied to the Pioneer Bank Checking
Account ending in 3799 and paid for by funds from the Pioneer Bank Checking
Account ending in 3799. Defendant had one such credit card, in his name, known
as an AT&T Universal Business Rewards Credit Card. Local 75’s credit card, like
Local 75’s checking account, was to be used solely for Local 75’s business.
Defendant was not authorized to use the credit card, or the funds in the checking
account, for his own personal benefit.

The Scheme to Defraud

4, As President of Local 75, beginning at least as early as November 1,
2012, and continuing through at least January 20, 2018, in the Northern District of
Iowa, and elsewhere, defendant GREGG PEDERSEN did knowingly devised or
intended to devise a scheme and artifice to defraud and to obtain the monies, funds,
assets, and other property under the custody or control of the Association of the
Civilian Technicians (ACT) Local 75 by means of false and fraudulent pretenses,
representations, and promises (“the scheme to defraud”). In particular, defendant
used and misappropriated approximately $6,320.54 from the Local’s checking and
credit card accounts. Defendant used the misappropriated funds of Local 75 for his

own purposes and not for the benefit of Local 75.

2

Case 5:19-cr-04064-LTS-KEM Document 2 Filed 08/28/19 Page 2 of 4

 
Manner and Means of the Scheme to Defraud

5. Defendant signed and issued unauthorized checks from the Local’s
checking account, made out to cash. Defendant then cashed those checks and used
the money for his own purposes and not the benefit of Locai 75. In addition,
defendant used Local 75’s credit card to make unauthorized purchases and cash
withdrawals, to include purchases at various restaurants, fuel and convenience
stores, foreign expenses, and other unapproved expenditures to include on-line
purchases, Local 75 would then make monthly payments toward the debt owed on
the Local’s credit card issued in defendant’s name. The unauthorized checks, cash
withdrawals, and credit card expenditures were used for defendant’s benefit and not
the benefit of Local 75. Defendant caused automated clearing house (ACH)
transfers from the Pioneer Bank account to other accounts, to pay defendant’s
personal expenses. Defendant was able to conceal his scheme from Local 75 as each
month the monthly balances on the account and credit card were reported to Local
75, but the expenditures and withdrawals were not reported. Therefore, Local 75
did not know whether the monthly balances were on-going or new expenditures.
Thus, defendant fraudulently withdrew and spent funds from the checking account
at Pioneer Bank, and fraudulently caused transfers of funds from the Pioneer Bank
account for defendant’s personal benefit. For example, defendant issued and cashed
at least eight unauthorized checks made out to “cash,” made at least ten
unauthorized cash withdrawals using Local 76’s credit card, and incurred numerous

unauthorized charges te Local 75’s credit card, all for the benefit of defendant.

3

Case 5:19-cr-04064-LTS-KEM Document 2 Filed 08/28/19 Page 3 of 4

 
Execution of the Scheme to Defraud

6. Beginning no later than November 2012, and continuing through at
least 2018, in the Northern District of lowa, and elsewhere, defendant GREGG
PEDERSEN knowingly devise or intended to devise a scheme and artifice to
defraud and to obtain the moneys, funds, assets, and other property under the
custody or control of the Association of the Civihan Technicians (ACT) Local 75 by
means of false and fraudulent pretenses, representations, and promises.
PEDERSEN knowingly executed and attempted to execute the scheme by obtaining
the monies of Local 75 to pay for unauthorized purchases he made for the henefit of
himself through Local 75’s credit card under his control and for his benefit, which
vendors, lenders, creditors, and financial institutions used ACH wires to pay AT&T

Universal Business Rewards Credit Card, including but not limited to the following:

Account
Count Holder Date of wire From/To Amount
1 Local 75 7/13/2015 Iowa/Virginia $151

This was in violation of Title 18, United States Code, Section 1843.

PETER E, DEEGAN, JR.
United States Attorney

By: /s/ Matthew J. Cole
MATTHEW J. COLE

RONALD C. TIMMONS
Assistant United States Attorneys

4
Case 5:19-cr-04064-LTS-KEM Document 2 Filed 08/28/19 Page 4 of 4

 
